Citation Nr: 0613516	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  01-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

When the case was last before the Board in May 2004, it was 
remanded for additional development.

In May 2006, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


REMAND

The veteran claims that he is entitled to service connection 
for left foot disability because it is the result of an in-
service foot injury.  In this regard, the Board notes that in 
the May 2004 remand, the Board directed the RO or the Appeals 
Management Center (AMC) to afford the veteran a VA 
examination and to instruct the examiner to provide opinions 
concerning the following:  whether the increase in severity 
of veteran's pes planus during service was clearly and 
unmistakably due to natural progress and whether any other 
disorder of the left foot is at least as likely as not 
related to the veteran's military service.  Although the 
veteran was afforded a VA examination in April 2005, the 
report of this examination is not adequate for adjudication 
purposes because the examiner did not answer the specific 
questions asked.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions: 

1.  The AMC or the RO should return the 
claims folder, to include a copy of this 
remand, to the physician who conducted 
the April 2005 examination or to another 
physician with appropriate expertise if 
necessary.  The physician should be 
requested to review the claims folder and 
provide opinions concerning the 
following:  

a)  whether the increase in severity of 
veteran's pes planus during service was 
clearly and unmistakably due to natural 
progress; and 

b)  whether any other disorder of the 
left foot is at least as likely as not 
related to the veteran's military 
service.

The rationale for all opinions expressed 
must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





